                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION


QUINTON VERNARD JONES                                              PETITIONER


VS.                        CASE NO. 5:19CV00364 JM/PSH


WENDY KELLEY, Director of the
Arkansas Department of Correction                                  RESPONDENT


                                    JUDGMENT

      In accordance with the Court's Order entered this date, judgment is hereby

entered dismissing this petition for writ of habeas corpus without prejudice. The

relief sought is denied. The certificate of appealability is denied.

         IT IS SO ORDERED this 16th day of March, 2020.




                                           UNITED STATES DISTRICT JUDGE
